                                          Case 5:93-cv-00277-EJD Document 288 Filed 08/19/21 Page 1 of 1




                                   1

                                   2

                                   3
                                                                      UNITED STATES DISTRICT COURT
                                   4
                                                                  NORTHERN DISTRICT OF CALIFORNIA
                                   5

                                   6
                                         CURTIS FLOYD PRICE,                                Case No. 5:93-cv-0277-EJD
                                   7                    Petitioner,                         DEATH PENALTY CASE
                                   8             v.
                                   9                                                        ORDER DISMISSING PETITION DUE
                                         RONALD DAVIS, Warden of California                 TO PETITIONER’S DEATH
                                  10     State Prison at San Quentin,
                                                        Respondent.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Counsel for Petitioner has filed a Notice stating that Petitioner died on August 17, 2021. See

                                  14   Dkt. No. 287. The death of a habeas corpus petitioner renders the petition moot. See, e.g., Garceau

                                  15   v. Woodford, 399 F.3d 1101 (Mem.) (9th Cir. Mar. 3, 2005) (citing Griffey v. Lindsey, 349 F.3d

                                  16   1157 (9th Cir. 2003) (“Because petitioner’s death renders this case moot, the petition for a writ of

                                  17   habeas corpus should be dismissed as moot.”). See also Farmer v. McDaniel, 692 F.3d 1052 (Mem.)

                                  18   (9th Cir. 2012) (denying petition for rehearing en banc, dismissing appeal, and remanding to the

                                  19   district court for dismissal of the habeas petition as moot due to petitioner’s death during appellate

                                  20   proceedings). Accordingly, the petition for writ of habeas corpus is dismissed as moot and this

                                  21   matter is terminated.

                                  22          IT IS SO ORDERED.

                                  23   Dated: 8/19/2021                                      ________________________________
                                                                                             EDWARD J. DAVILA
                                  24                                                         UNITED STATES DISTRICT JUDGE
                                  25

                                  26

                                  27

                                  28
